     Case 4:18-cr-00223-RCC-DTF Document 359 Filed 10/28/19 Page 1 of 2



 1    MICHAEL BAILEY
      United States Attorney
 2    District of Arizona
 3    Glenn B. McCormick
      Assistant U.S. Attorney
 4    Arizona State Bar No. 0013328
      40 North Central, Ste. 1800
 5    Phoenix, AZ 85004
      Telephone: 602-514-7500
 6    Email: glenn.mccormick@usdoj.gov
      Attorneys for Plaintiff
 7
 8                         IN THE UNITED STATES DISTRICT COURT
 9                              FOR THE DISTRICT OF ARIZONA
10
      United States of America,                      Case No. CR 18-00223-RCC (DTF)
11
                            Plaintiff,                NOTICE OF ASSOCIATION
12                                                   OF GOVERNMENT COUNSEL
                 vs.
13
14    Scott Daniel Warren,
15                          Defendant.
16
             NOTICE is hereby given to all interested parties, in accordance with Local Rule
17
      1.7(a) of the Rules of Practice for the U.S. District Court for the District of Arizona, that
18
      Assistant United States Attorney Glenn B. McCormick is associated in the matter above
19
      for the United States, to act as co-counsel to lead counsel Anna Wright and Nathaniel J.
20
      Walters.
21
             Respectfully submitted this 28th day of August, 2019.
22
                                                MICHAEL BAILEY
23                                              United States Attorney
                                                District of Arizona
24
                                                s/ Glenn B. McCormick
25
                                                GLENN B. MCCORMICK
26                                              Assistant United States Attorney
27
28
     Case 4:18-cr-00223-RCC-DTF Document 359 Filed 10/28/19 Page 2 of 2




 1
                                  CERTIFICATE OF SERVICE
 2
            I hereby certify that on October 28, 2019, I electronically transmitted the attached
 3
      document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
 4
      Notice of Electronic Filing to all CM/ECF registrant(s) under this file number:
 5
 6    Gregory Kuykendall
      Katherine Franke
 7    William Walker
 8    Amy Pickering Knight
      Attorneys for Defendants
 9
10    s/ Glenn B. McCormick
      United States Attorney’s Office
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 -2-
